Citation Nr: 0335267	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-12 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to accrued compensation benefits withheld in 
a Personal Funds of Patients (PFOP) account as reimbursement 
for payment of last sickness or burial expenses.  

2.  Entitlement to accrued compensation benefits withheld in 
a PFOP account as the veteran's dependent parent.  


WITNESSES AT HEARING ON APPEAL

Appellant, J.C. and R.C.





ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from September 1960 to May 
1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from determinations by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  


FINDINGS OF FACT

1.  The veteran's compensation benefits were deposited in a 
PFOP account due to the veteran's incompetence and he 
remained incompetent at the time of his death.  

2.  The appellant bore $600.00 in expenses of the veteran's 
burial services.  


CONCLUSION OF LAW

The criteria for entitlement to accrued compensation benefits 
withheld in a PFOP account as reimbursement for payment of 
last sickness or burial expenses in the amount of $600.00 
have been met.  38 U.S.C.A. § 5502 (West 2002); 38 C.F.R. 
§ 3.1009 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In March 1962 the RO granted entitlement to service 
connection for schizophrenic reaction.  The RO awarded a 50 
percent disability rating, effective May 30, 1961.  

In August 1962 the RO awarded a temporary 100 percent 
disability rating pursuant to the provisions of 38 C.F.R. 
§ 4.29 (2003), effective from June 21, 1962 to September 9, 
1962.  

In January 1963 the veteran was readmitted to the VA hospital 
under commitment orders of the Giles County Court.  

In March 1963 the RO awarded a 100 percent disability rating 
for schizophrenic reaction, effective January 4, 1963.  

The evidence shows that the compensation benefits payable to 
the veteran were reduced by half.  The remaining portion were 
paid to the Director of the VA hospital.  

The veteran was given temporary home trial visits in April 
1963 and September 1963.  During that time his entire VA 
compensation benefits were paid to the Director of the VA 
hospital.  The evidence also shows the VA hospital planned to 
discharge the veteran to his father's custody in March 1964.  

In October 1963 the RO requested a field examination to 
determine the disposition of the veteran's compensation 
benefits.  The RO requested the field examiner to investigate 
the veteran's competency and the need for the appointment of 
a fiduciary.  The field examiner completed the investigation 
in December 1963.  

The field examiner recommended that VA pay the disability 
compensation directly to the veteran on the basis that he was 
competent.  

In December 1963 the RO determined that the veteran's VA 
compensation benefits be released directly to him.  This was 
made effective in September 1963.  

The veteran was readmitted to the VA hospital in July 1964.  
The VA physicians stated that his incapacity was marked and 
he required prolonged hospitalization, but he was competent 
at that time.  He was discharged irregularly for elopement in 
September 1964.  

The veteran was readmitted to the VA hospital in October 
1964.  He was placed in a closed ward for fear of elopement.  
The VA physicians recommended continued hospitalization and 
determined that he was incompetent.  

In November 1964 the RO determined that the veteran was 
incompetent.  The RO began sending his VA compensation to the 
Director of the VA hospital, effective November 1, 1964.  

In December 1964 the veteran was committed under orders of 
the Monroe County Court.  

The evidence shows the veteran was discharged to a foster 
home in December 1968 and he worked at the VA hospital during 
the day.  

The veteran was readmitted to the VA hospital in January 
1969.  He was discharged to a foster home in March 1971.  The 
VA physician concluded that he was not competent to handle VA 
funds.  

Subsequently, the veteran was appointed a legal custodian who 
received a portion of his VA compensation benefits.  The 
remaining portion was paid to his PFOP account.  

The veteran was readmitted in August 1972 directly from the 
foster home.  He was again readmitted in January 1973.  

The evidence shows the veteran's legal custodian continued to 
receive a portion of his VA compensation benefits and the 
remaining portion was paid to his PFOP account.  

In June 1983 the appellant submitted a Statement of 
Dependency of Parent(s), VA Form 21-509.  She claimed 
recognition as the dependent parent of the veteran.  

In July 1983 the RO denied her application.  Based on the 
income and monthly expense information that she provided, the 
RO determined that her countable income exceeded the income 
limitations for recognition of a dependent parent.  The RO 
determined that she had resources available for reasonable 
maintenance.  The RO notified her of that decision by letter 
dated July 12, 1983; she did not appeal.  

The evidence shows the veteran's legal custodian continued to 
receive a portion of his VA compensation benefits and the 
remaining portion was paid to his PFOP account until 1999.  
An October 1999 Memorandum from the RO shows that the 
veteran's brother, JC (initials), was recognized as his legal 
custodian, effective October 13, 1999.  The RO noted that a 
portion of his VA compensation check was still being sent to 
his PFOP account.  The RO noted that the veteran was living 
with his mother and that the VA funds be returned to their 
full amount for his care.  The RO determined that the PFOP 
funds already on account at VA would not be released to the 
new payee at that time.  

An April 2000 Report of Contact, VA Form 119, shows the 
veteran had died several days earlier and his brother, JC, 
would become the administrator of his estate.  He submitted 
an Application for Burial Benefits, VA Form 21-530, along 
with a copy of the certificate of death and a billing 
statement for burial services.  The total cost of the burial 
services was $5,574.70.  

In May 2000 JC submitted evidence showing he had been 
appointed administrator of the veteran's estate.  He 
requested a statement of the veteran's PFOP account and 
release of these funds to the veteran's estate.  

In July 2000 the RO authorized payment of $450.00 for the 
veteran's burial services.  The RO issued this amount 
directly to the funeral home.  

In August 2000 the RO notified JC that payment of funds on 
deposit at the time of the veteran's death were payable to a 
person who was responsible for the expenses of the last 
illness and burial.  The RO requested that he complete the 
enclosed VA Form 21-6898 and include receipts of expenses 
that he had already paid.  The RO notified him that if he had 
not paid the expenses but still owed the money to creditors 
based on the last illness, he needed to have the creditors 
waive their rights to payment by signing the enclosed form.  

JC responded later that month that these funds belonged to 
the veteran.  He stated that he had been informed these funds 
would be released to his estate in order to be distributed to 
his heirs in accordance with state law.  He included a copy 
of an Application for Amounts on Deposit for Deceased 
Veterans, VA Form 21-6898.  This was partially completed and 
signed by the appellant.  

In September 2000 the RO returned the application to the 
appellant.  The RO requested that she complete Part IV, which 
pertains to the expenses of the last illness and burial.  The 
RO also requested that she provide receipts for any last 
expenses she paid.  

In September 2000 the RO denied JC's claim for reimbursement 
of the expenses of sickness or burial because the evidence 
submitted did not show he had made such payments.  The RO 
denied payment of the PFOP funds to appellant based on 
relationship because she had not been established as a 
dependent parent of the veteran prior to his death.  The RO 
deferred a decision on appellant's claim for reimbursement of 
the expenses of sickness or burial pending receipt of the 
information contained in the previous letter.  

JC submitted additional statements, which were received in 
October 2000.  He reiterated his contention that the funds 
held in the veteran's PFOP account be released to his estate 
in order to be distributed to his heirs in accordance with 
state law.  He again included a copy of the Application for 
Amounts on Deposit for Deceased Veterans, VA Form 21-6898, 
which had previously been submitted.  This was again 
partially completed and signed by the appellant.  

The appellant filed a notice of disagreement in November 
2000.  She contends she is the veteran's surviving parent and 
she had been informed for years that the money is his part of 
his estate.  She included billing statements for the 
veteran's last illness as well as a billing statement for his 
burial services.  None of these statements show that any of 
the listed amounts were paid.  

In December 2000 the RO denied appellant's claim for 
reimbursement of the expenses of last sickness or burial.  
The RO noted that she had not returned a completed 
Application for Amounts on Deposit for Deceased Veterans, VA 
Form 21-6898.  

In July 2001 the appellant submitted copies of billing 
statements of the expenses of last sickness or burial as well 
as additional billing statements of the expenses of last 
sickness.  None of these statements show that any of the 
listed amounts were paid.  

In May 2002 the RO again denied appellant's claim for payment 
of PFOP funds based on relationship as a dependent parent and 
for reimbursement of the expenses of last sickness or burial.  
The appellant appealed and the RO issued a statement of the 
case.  

In her substantive appeal the appellant argues that she had 
been misled by a VA field examiner into leaving the funds in 
the veteran's PFOP account prior to his death.  She argues 
that VA neglected to pay the final expenses associated with 
the veteran's death, despite the fact that this issue has 
nothing to do with her status as a dependent parent.  
Finally, she argues that the laws and regulations that 
prevent payment of the PFOP funds are unconstitutional and 
violate the veteran's civil rights.  

At the personal hearing JC testified that a VA field examiner 
incorrectly informed them that the veteran's funds would be 
turned over to his estate following his death and they relied 
on that information.  Transcript, pp. 1-2 (June 2003).  The 
appellant testified that she had paid the funeral expenses in 
the amount of $600.00.  Tr., p. 4.  She provided a copy of 
the billing statement for the veteran's burial services.  It 
shows the appellant made three payments in the total amount 
of $600.00.  


Criteria

Under applicable law, the disposition of gratuitous benefits 
deposited by VA either before, on, or after December 1, 1959, 
in a personal funds of patients account for an incompetent 
veteran who was incompetent at the date of death is governed 
by 38 C.F.R. § 3.1009.  Where the veteran died after November 
30, 1959, gratuitous payments shall be paid to the living 
person first listed as follows:

(1) His or her spouse, as defined in 38 C.F.R. § 
3.1000(d)(1);

(2) His or her children (in equal shares), as defined in 38 
C.F.R. § 3.57 but without regard to their age or marital 
status;

(3) His or her dependent parents (in equal shares) as defined 
in 38 C.F.R. § 3.59 or the surviving parent, provided that 
the parent was dependent within the meaning of 38 C.F.R. § 
3.250 at the date of the veteran's death.

(4) In all other cases, only so much may be paid as may be 
necessary to reimburse a person who bore the expense of last 
sickness or burial.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of United 
States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to the Secretary that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103 
(West 2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new law 
with respect to the issue of reimbursement for burial 
expenses.  

In the September 2000, December 2000 and May 2002 
determinations the RO notified appellant the reason why she 
was not entitled to accrued compensation benefits withheld in 
the PFOP account as reimbursement for payment of last 
sickness or burial expenses.  The RO notified appellant of 
the enactment of the VCAA in connection with this issue in 
the June 2002 statement of the case.  This included the VCAA 
provisions indicating all efforts that would be made to 
assist appellant in substantiating her claim.  The statement 
of the case fully provided the laws and regulations 
pertaining to entitlement to the benefit sought, and it 
included a detailed explanation as to why she had no 
entitlement to these benefits under the applicable laws and 
regulations based on the evidence provided at that time.  

In doing so, the RO satisfied the VCAA requirement that VA 
notify appellant of the information why her claim was not 
substantiated.  38 C.F.R. § 5103(a) (West 2002); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West 2002); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 
38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim for accrued compensation 
benefits withheld in the PFOP account as reimbursement for 
payment of last sickness or burial expenses.  

In August 2000 the RO notified JC that payment of funds on 
deposit at the time of the veteran's death were payable to a 
person who was responsible for the expenses of the last 
illness and burial.  

The RO requested that he complete the enclosed VA Form 21-
6898 and include receipts of expenses that he had already 
paid.  The RO notified him that if he had not paid the 
expenses but still owed the money to creditors based on the 
last illness, he needed to have the creditors waive their 
rights to payment by signing the enclosed form.  

Later that month he submitted a copy of an Application for 
Amounts on Deposit for Deceased Veterans, VA Form 21-6898.  
This was partially completed and signed by the appellant.  

In September 2000 the RO returned the application to the 
appellant.  The RO requested that she complete Part IV, which 
pertains to the expenses of the last illness and burial.  The 
RO also requested that she provide receipts for any last 
expenses she paid.  The RO explained to her that this 
information was necessary to complete action on her claim.  

Received in October 2000 was the same copy of the Application 
for Amounts on Deposit for Deceased Veterans, VA Form 21-
6898, which had previously been submitted.  This was again 
partially completed and signed by the appellant.  There was 
no additional information, which the RO requested.  In fact, 
in the December 2000 denial of appellant's claim for 
reimbursement of the expenses of last sickness or burial, the 
RO again requested her to provide this information.  

The appellant has also had the opportunity to submit evidence 
in support of this claim.  She has submitted billing 
statements for the veteran's last illness as well as a 
billing statement for his burial services.  None of these 
statements show that any of the listed amounts were paid.  In 
July 2001 the appellant submitted copies of billing 
statements of the expenses of last sickness or burial as well 
as additional billing statements of the expenses of last 
sickness.  None of these statements show that any of the 
listed amounts were paid.  

The Board also notes that, although the appellant has now 
submitted evidence that substantiates her claim for 
reimbursement in the amount of $600.00, the evidence also 
establishes that there is no reasonable possibility that she 
is entitled to more than this amount.  At the personal 
hearing the appellant testified that the total amount she had 
paid for the burial expenses was $600.00.  Tr., p. 4.  In 
fact, she provided a copy of the billing statement for the 
veteran's burial services.  It shows the appellant made three 
payments in the total amount of $600.00.  She also submitted 
a waiver of RO consideration of this evidence at that time.  

In this case there is no reasonable possibility that any 
further assistance would aid in substantiating appellant's 
claim for reimbursement of the expenses of last sickness or 
burial.  See 38 U.S.C.A. § 5103A(a)(2); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (holding that VA is 
not required to provide assistance pursuant to the VCAA where 
"no reasonable possibility exists that any further assistance 
would aid the appellant in substantiating her claim"); Smith 
v. Gober, 14 Vet. App. 227 (2000) (holding remand pursuant to 
VCAA not required when law is dispositive).  

In fact, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  VA 
will refrain from providing assistance in obtaining evidence 
for a claim if the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim.  

VA will discontinue providing assistance in obtaining 
evidence for a claim if the evidence obtained indicates that 
there is no reasonable possibility that further assistance 
would substantiate the claim.  Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include the claimant's ineligibility for the benefit 
sought because of a lack of legal eligibility.  38 C.F.R § 
3.159(d) (2003).  



All relevant facts have been adequately developed and no 
further assistance to the appellant in developing the facts 
pertinent to her claim for reimbursement for payment of last 
sickness or burial expenses is required to comply with the 
duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A 
(West 2002).  


Reimbursement for Payment of Last Sickness or Burial Expenses

The appellant seeks accrued compensation benefits withheld in 
a PFOP account as reimbursement for payment of last sickness 
or burial expenses.  Essentially, she argues that VA should 
pay all the final expenses associated with the veteran's last 
illness and burial directly from the funds in his PFOP 
account.  

In this case, the evidence is not disputed, as the appellant 
does not contend that she had already paid these expenses and 
was seeking reimbursement.  In fact, she has stated that she 
is unable to pay these outstanding debts.  The only burial 
expenses she has paid and is entitled to reimbursement for is 
the $600.00 paid for the veteran's burial services.  

She provided the Statement of Account showing that between 
April 2001 and June 2001 she had made three payments in the 
total amount of $600.00.  Although it is somewhat unclear 
from the testimony whether she or JC paid these expenses, see 
Tr., p. 4, her name is listed on the Statement of Account as 
having paid these expenses.  

Although it is clear from the billing statements that there 
are a significant amount of other outstanding expenses 
associated with the veteran's last sickness and burial, the 
appellant has not born these expenses.  

In this case it is undisputed that VA deposited the veteran's 
gratuitous benefits in a PFOP account due to his 
incompetence.  It is also not disputed that the veteran 
remained incompetent at the time of his death.  Consequently, 
under applicable law, the disposition of gratuitous benefits 
shall be paid in all other cases, only so much as may be 
necessary to reimburse a person who bore the expense of the 
last sickness or burial.  38 C.F.R. § 3.1009.

Again, the Board acknowledges that there were additional 
expenses associated with the veteran's last sickness and 
burial.  These include the remaining expenses for the burial 
services, the emergency transportation costs in April 2000 
and the medical treatment received in April 2000.  However, 
none of these statements show that any of the listed amounts 
were paid and the appellant does not contend that she bore 
these expenses.  Therefore, she is not entitled to 
reimbursement for these expenses.  

The Board finds that the appellant bore $600.00 in expenses 
of the veteran's burial services.  The Board concludes that 
she is entitled to accrued compensation benefits withheld in 
the PFOP account as reimbursement for payment in the amount 
of $600.00.  38 U.S.C.A. § 5502; 38 C.F.R. § 3.1009.


ORDER

Entitlement to accrued compensation benefits withheld in a 
PFOP account as reimbursement for payment of last sickness or 
burial expenses in the amount of $600.00 is granted.  


REMAND

This claim must be afforded expeditious treatment by the VBA 
AMC.  

The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F. 
3d 1334 (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit (CAFC) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The CAFC found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The September 2000 notification 
letter does not provide notice of the VCAA and it notified 
the appellant that she had only 60 days to provide additional 
information or evidence in support of her claim.  

In June 1983 the appellant submitted a Statement of 
Dependency of Parent(s), VA Form 21-509.  She claimed 
recognition as the dependent parent of the veteran.  

In July 1983 the RO denied her application.  Based on the 
income and monthly expense information that she provided, the 
RO determined that her countable income exceeded the income 
limitations for recognition of a dependent parent.  The RO 
determined that she had resources available for reasonable 
maintenance.  The RO notified her of that decision by letter 
dated July 12, 1983; she did not appeal.  

The evidence shows that the appellant, through her Member of 
Congress, submitted a statement in September 1991.  She 
identified herself as the veteran's only surviving parent and 
asked to be advised whether she was eligible for any 
benefits.  The RO responded to the Member of Congress later 
that month stating that she could be established as the 
veteran's dependent parent.  

The RO enclosed a Statement of Dependency of Parent(s), VA 
Form 21-509, noting this form could be used for that purpose 
but it had to be signed by the veteran's payee.  In addition, 
the RO stated that appellant needed to provide the financial 
information requested.  The RO advised the Member of Congress 
that, if appellant were established as the veteran's 
dependent parent, he would be entitled to increased 
compensation and would no longer be subject to the provisions 
of Public Law 101-508.  The RO further stated that appellant 
could then request that a portion of his compensation be paid 
directly to her.  

The RO acknowledged that the appellant's statement 
constituted a claim for benefits as the veteran's dependent 
parent.  However, the RO did not forward to the appellant a 
Statement of Dependency of Parent(s), VA Form 21-509, or 
otherwise advise the appellant that she needed to provide the 
financial information requested.  

Instead, in the September 2000 denial of her claim, the RO 
notified her that, in order to be paid these benefits based 
on "relationship", she would have had to have been 
established as a dependent parent on the veteran's VA 
benefits prior to his death.  The RO concluded that she was 
not established as a dependent; therefore, payment of the 
PFOP funds could not be paid based on relationship.  

As previously stated, under applicable law, the disposition 
of gratuitous benefits deposited by VA either before, on, or 
after December 1, 1959, in a personal funds of patients 
account for an incompetent veteran who was incompetent at the 
date of death is governed by 38 C.F.R. § 3.1009.  Where the 
veteran died after November 30, 1959, gratuitous payments 
shall be paid to the living person first listed as follows:

(1) His or her spouse, as defined in 38 C.F.R. § 
3.1000(d)(1);

(2) His or her children (in equal shares), as defined in 38 
C.F.R. § 3.57 but without regard to their age or marital 
status;

(3) His or her dependent parents (in equal shares) as defined 
in 38 C.F.R. § 3.59 or the surviving parent, provided that 
the parent was dependent within the meaning of 38 C.F.R. § 
3.250 at the date of the veteran's death.  (emphasis added).

(4) In all other cases, only so much may be paid as may be 
necessary to reimburse a person who bore the expense of last 
sickness or burial.  

The provisions of 38 C.F.R. § 3.250 are applicable to 
programs in effect prior to January 1, 1979.  The statutory 
provisions of 38 U.S.C.A. § 5502(d) and the implementing 
regulations of 38 C.F.R. § 3.1009 were in effect prior to 
January 1, 1979.  

These regulations provide that conclusive dependency of a 
parent (other than one who is residing in a foreign country) 
will be held to exist where the monthly income does not 
exceed: 

(1) $400 for a mother or father not living together; 

(2) $660 for a mother and father, or remarried parent and 
spouse, living together: 

(3) $185 for each additional "member of the family" as 
defined in paragraph (b)(2).  

38 C.F.R. § 3.250(a)(1)

Where the income exceeds the monthly amounts stated in 
paragraph (a)(1) of this section dependency will be 
determined on the facts in the individual case under the 
principles outlined in paragraph (b) of this section.  In 
such cases, dependency will not be held to exist if it is 
reasonable that some part of the corpus of the claimant's 
estate be consumed for his or her maintenance.  38 C.F.R. 
§ 3.250(a)(2).  

Dependency will be held to exist if the father or mother of 
the veteran does not have an income sufficient to provide 
reasonable maintenance for such father or mother and members 
of his or her family under legal age and for dependent adult 
members of the family if the dependency of such adult member 
results from mental or physical incapacity.  38 C.F.R. 
§ 3.250(b).  

The term "reasonable maintenance" includes not only 
housing, food, clothing, and medical care sufficient to 
sustain life, but such items beyond the bare necessities as 
well as other requirements reasonably necessary to provide 
those conveniences and comforts of living suitable to and 
consistent with the parents' reasonable mode of life.  
38 C.F.R. § 3.250(b)(2).  




In this case, the RO received appellant's Application for 
Amounts on Deposit for Deceased Veterans, VA Form 21-6898, in 
August 2000.  This specifically lists appellant's net worth 
at the time of the veteran's death.  The RO did not consider 
this evidence or address the issue whether the appellant was 
the veteran's surviving parent, provided that the parent was 
dependent within the meaning of 38 C.F.R. § 3.250 at the date 
of the veteran's death.  See 38 C.F.R. §§ 3.1009(a)(3), 
3.250.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

Accordingly, this case is REMANDED for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC or the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  


Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of her 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should determine whether 
the appellant legally has a pending claim 
to be established as the veteran's 
dependent parent from her statement 
received in September 1991.  If so, the 
VBA AMC should perform all development 
necessary to establish whether or not 
appellant met the requirements of a 
dependent parent under the laws and 
regulations in effect from the time her 
claim was submitted until the date of the 
veteran's death.  The VBA AMC should then 
adjudicate the claim.  

4.  The VBA AMC should determine whether 
the statutory provisions of 38 U.S.C.A. 
§ 5502(d) constituted a program in effect 
prior to January 1, 1979.  If so, the VBA 
AMC should perform any additional 
development necessary to establish 
whether or not appellant met the 
requirements of a surviving parent, who 
was dependent within the meaning of 38 
C.F.R. § 3.250 at the date of the 
veteran's death, in accordance with 38 
C.F.R. § 3.1009(a)(3).  The VBA AMC 
should then adjudicate the claim.  


5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed and is in complete compliance 
with the directives of this remand, and 
if they are not, the VBA AMC should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully
Complied with and satisfied.

6.  After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the issue of entitlement to accrued 
compensation benefits withheld in a PFOP 
account as the veteran's dependent 
parent.  .  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the VBA AMC.  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



